DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 12/23/2021 for response of the office action mailed on 09/30/2021. Independent claims 1, 8 and 15 are amended along with dependent claims 3-6, 10-13 and 17-20 are amended. No claims are added or deleted. Therefore, claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (2019/0007464), Hori hereinafter , in view of Homer Filart (2018/0176266), Filart hereinafter.

Re. Claims 1, 8 and 15,  Hori teaches a method (Fig.1-2, 14 & ¶0025), a non-transitory computer-readable medium  comprising one or more instructions (¶0028/¶0121) that, when executed by a processor (Fig.7/Fig.16, ¶0210), cause the processor to: and a device (eNodeB, Fig.7/Fig.16 as per instant application at least in ¶0023, “The one or more "network devices" that implement the functionality of codec parameter mediator 130 may,… , one or more devices connected to network(s) 150“; Here,  base station 120 is a part of network(s) 130 as shown in Fig.1A, is interpreted as a network device) comprising: one or more processors (Fig.7/Fig.16, ¶0210) configured to: determine first radio frequency (RF) conditions associated with a first endpoint of a call or session responsive to a triggering event occurring at a serving cell associated with the first endpoint of the call or session(Fig.1/Fig.14 & ¶0121 - radio condition detection unit 702 of the eNB detects that the radio environment of the UE is unstable (i.e., RF condition surrounding the UE (100/102, Fig.1/Fig.14) is suddenly changed) ….. (ST22).  The EUTRA-CMR transmission unit 706 of the eNB determines to make an instruction to lower the bitrate to be used for transmission of the UE to 9.6 kbps, designates EVS-SWB 9.6 kbps as the EUTRA-CMR, and transmits it to the UE (ST23);  That is, RF condition surrounding the UE  (100/102, Fig.1/Fig.14), suddenly gets deteriorated (i.e., First RF condition), as detected by serving eNB  (104/106, Fig.1/Fig.14, step ST22), the serving eNB instructs to adjust the bitrate to be used for the impacted UE  (100/102, Fig.1/Fig.14)  by sending a command in lowering the bitrate from 13.2kbps (e.g., EVS 13.2 kbps to  EVS 9.6 kbps) to 9.6kbps as instructed in ST23, shown in Fig. 14. Also, see ¶0066/¶0080/¶0086, where, the detection unit 702 of eNB (i.e., 104/106, Fig.1) detects a deterioration of speech quality  of corresponding UE (i.e., 100/106, Fig.1), where the deterioration of speech quality is impacted by the surrounding  radio condition at the correspond location of UE (100/102, Fig.1), instructed by the serving eNB (i.e., 104/106, Fig.1) to change bit rate appropriate to the policy of operator {network operator controlling the serving eNB (i.e., 104/106, Fig.1) along with Fig. 8A-B} to improve the speech quality of the corresponding UE (i.e., 100/106, Fig.1) as impacted by the unstable radio condition at the correspond location of  the impacted UE (i.e., 104/106, Fig.1)), determine, based on the first RF conditions determined in response to the triggering event, first codec parameters for providing codec resiliency to errors associated with the first RF conditions at the first endpoint of the call or session and second codec parameters for providing codec resiliency to errors associated with second RF conditions at a second endpoint of the call or session (Fig.1/Fig.14 & ¶0121 - radio condition detection unit 702 of the eNB detects (ST22) that the radio environment of the UE is unstable (i.e., RF condition surrounding the UE (100/102, Fig.1/Fig.14) is suddenly changed) …...  The EUTRA-CMR transmission unit 706 of the eNB determines to make an instruction to lower the bitrate to be used for transmission of the UE to 9.6 kbps, designates EVS-SWB 9.6 kbps as the EUTRA-CMR, and transmits it to the UE (ST23); Fig.1/Fig.14  & ¶0025 - a base station, and a codec mode switching method for appropriately switching a codec or a codec mode in accordance with a radio condition of a UE.  Fig.1-2, Fig.7/Fig.16/Fig.19 & ¶0026 - a codec mode request reception unit that receives a codec mode request including a codec mode that is determined by a base station in accordance with a radio condition of the terminal; That is, RF condition surrounding the UE  (interpreted as either at the first end corresponding to UE 100 [Wingdings font/0xF3] Fig.1/Fig.14 or to the second end corresponding to UE 102 [Wingdings font/0xF3] Fig.1/Fig.14, occurring simultaneously at both ends or separately),  suddenly gets deteriorated (i.e., First RF condition), as detected (ST22) by serving eNB  (104/106, Fig.1/Fig.14), the serving eNB instruct to adjust the bitrate (in fact, lowering the overall bit rate to accommodate more coding bit, adding effective resiliency to combat against deteriorated radio condition surrounding the impacted UE) to be used for the impacted UE  (100/102, Fig.1/Fig.14)  by sending command in lowering the bitrate from 13.2kbps  to 9.6kbps (e.g., EVS 13.2 kbps to  EVS 9.6 kbps, see table in Fig. 8B, interpreted as first codec parameter for the corresponding bit rate to be used by the corresponding UE) as instructed in ST23, shown in Fig. 14. Also, see ¶0066/¶0080/¶0086 as explained supra. On the other hand, as the radio condition detection unit 702 of the serving eNB (104/106, Fig.1/Fig.14) detects (step ST26, Fig. 14) that the radio environment of the corresponding  UE (100/102, Fig.1/Fig.14) is improved (i.e., second RF condition), as such, the coding rate with the associated codec mode for codec resiliency to error is relaxed by changing the code parameters (See, table in Fig.8B) as the serving eNB (104/106, Fig.1/Fig.14) instructs (ST27) to adjust the bitrate to be used for the corresponding UE  (100/102, Fig.1/Fig.14)  by sending a command (ST27) in increasing the bitrate from 9.6kbps to 13.2 kbps (e.g.,  EVS 9.6 kbps to EVS 13.2 kbps, see table in Fig. 8B, interpreted as second codec parameter for the corresponding bit rate to be used by the corresponding UE)  as instructed in ST27, shown in Fig. 14. Discussed throughout in ¶0122-¶0125.); balance, based on the first RF conditions determined in response to the triggering event, the first codec parameters and the second codec parameters to optimize both: first aspects of call or session quality performance at a first codec at a first device at the first endpoint, and -4-Application No. 17/004,185 Attorney Docket No. 20170494C1 second aspects of call or session quality performance at a second codec at a second device at the second endpoint (Fig.1/Fig.14, discussed throughout, ¶0025:¶0027, ¶0061, ¶0121-¶0124 & ¶0134-¶0135  - depending on the radio condition as experienced by each UE (i.e., Caller-side UE or  Called-side UE) at different physical locations connected to different serving eNBs (104,106, Fig.1/Fig.14), a determination/detection is performed by the  respective serving eNB (104,106, Fig.1/Fig.14)  as triggered by the corresponding UE (100/102, Fig.1/Fig.14) at different physical locations,  due to radio condition surrounding the corresponding UE is suddenly changed; With that triggering of the event (i.e., abrupt change in radio condition surrounding the corresponding UE),  the respective serving eNB (104,106, Fig.1/Fig.14) instructs (e.g., ST23 / ST27 in Fig. 14) the respective UE (100, 102, Fig.1/Fig.14) to change codec mode (bitrate associated with the Codec, i.e., to use balanced/optimum codec parameters (Fig. 8B, Fig.12C & Fig. 13C) associated with the Codec) in order either to reduce deterioration of speech quality as experienced by the corresponding UE (e.g., detection at ST22 in Fig.14, interpreted as a first aspect of call or session quality performance at a first codec at a first device at the first endpoint, 100/102 in Fig.1/Fig.14) or to improve/raise bitrate in uplink direction for the UE (100, 102, Fig.1/Fig.14) corresponding to the determination/detection by the serving eNB (104,106, Fig.1/Fig.14) at ST26 (i.e., data size is increased corresponding to improved bitrate for user data with less coding bit due to sudden RF condition is changed as detected by eNB at step 26, interpreted as a second aspect of call or session quality performance at a second codec (changed from EVS 9.6Kbps to EVS 13.2kbs) in Fig. 14, in turns, improves, radio resource efficiency of the network as shown in Fig. 1-2/Fig.14.), wherein the first aspects differ from the second aspects (As disclosed in ¶0121-¶0126 (Fig,1/Fig. 14), first instance/aspects (ST22-ST25 in Fig.14, where uplink user bitrate is decreased from 13.2 kbps to 9.6 kbps by adding more coding bits to combat against poor radio condition for the impacted UE (100/102))  differ from second instance/aspects (ST26-ST29 in Fig.14, where uplink user bitrate is increased from 9.6 kbps to 13.2 kbps by adding less coding bits with the improved radio condition for the UE (100/102)) as explained supra); and provide the second codec parameters to the second endpoint for altering operation of the second codec at the second device at the second endpoint (Fig.1/Fig.14, discussed throughout, ¶0071, ¶0078-¶0080 & ¶0121-¶0124 - depending on the radio condition as experienced by each UE (i.e., Caller-side UE or  Called-side UE) at different physical locations connected to different serving eNBs (104,106, Fig.1/Fig.14), a determination/detection is performed by the  respective serving eNB (104,106, Fig.1/Fig.14)  as triggered by the corresponding UE (100/102, Fig.1/Fig.14) at different physical locations,  due to radio condition surrounding the corresponding UE is suddenly changed; With that triggering of the event (i.e., abrupt change in radio condition surrounding the corresponding UE),  the respective serving eNB (104,106, Fig.1/Fig.14) instructs (e.g., ST23 in Fig. 14) the respective UE (100, 102, Fig.1/Fig.14) to change codec mode (bitrate associated with the Codec, i.e., to use balanced/optimum codec parameters (Fig. 8B, Fig.12C & Fig. 13C) associated with the Codec) in order reduce deterioration of speech quality as experienced by the corresponding UE. Here, detecting/determined by the serving eNB (104,106, Fig.1/Fig.14) at ST22  in Fig.14 for the corresponding UE  (100, 102, Fig.1/Fig.14) with the abrupt change in radio condition surrounding the corresponding UE, subsequently, instructing the corresponding UE at ST23 with the EUTRA-CMR (to EVS-SWB 9.6 kbps) command, corresponding codec parameters associated with the codec mode commands (request/response) in ST23-ST25, are interpreted as a first codec parameters (see Fig. 8B, Fig.12C & Fig. 13C) at a first codec for the  first aspects of a call or session quality performance at a first device at the first endpoint (100/102 in Fig.1/Fig.14)).

    PNG
    media_image2.png
    501
    894
    media_image2.png
    Greyscale


Yet, Hori does not expressly teach  wherein the first RF conditions include at least one of a high bit-error-rate (BER), a low signal-to-noise ratio (SNR), a low signal strength, or a high number of dropped calls or sessions;
However, in the analogous art, Filart explicitly discloses wherein the first RF conditions include at least one of a high bit-error-rate (BER), a low signal-to-noise ratio (SNR), a low signal strength, or a high number of dropped calls or sessions (Fig.1-4, Fig.9 & ¶0103 - process 900 for interworking between two terminals 302, 304, and related dataflow. Fig.1-4, Fig.9 & ¶0105 - The anchoring network device 106 can also determine that the codec list 906 excludes codecs of a predetermined exclusion list 910. Fig.1-4, Fig.9 & ¶0108 – Using exclusion list 910 can permit effectively selecting codecs across various types of communication sessions to provide improved performance….EVS ChAw mode can provide improved audio quality in high-loss environments such as when a terminal 304 is at the cell edge. …. Including EVS in the exclusion list 910, …can permit the calling terminal 302 to select a range of codecs for effective intercommunication with terminal 302, while still permitting the network gateway 130 and called terminal 304 to select codecs that permit effective communication with terminal 304 given its radio environment when a session is initiated. Fig.1-4, Fig.9 & ¶0109 -  EVS ChAw mode can permit improvements in call quality in both directions, since both the ATGW 402 and called terminal 304 can buffer and reconstruct lost packets, in some examples.  …. EVS ChAw mode can provide improved voice quality, even in the face of packet loss or low signal strength. Examiner interprets that only one of the claim feature of the limitation to be mapped because of the presence of  the term “at least one of” in the limitation);

    PNG
    media_image3.png
    352
    1073
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hori’s invention of a codec mode switching method for switching a codec mode in accordance with congestion of a radio access network to which the terminal is to connect to include Filart’s invention of network core facilitating terminal interoperation, because it removes restriction of  users' ability to communicate with other users having different types of telecommunications devices. (¶0001, Filart)
Re. Claims 2, 9 and 16, Hori and Filart teach claims 1, 8 and 15.
Hori further teaches wherein the first codec parameters include at least one of a codec bit rate or a mode associated with the operation of the first codec. (Fig.1-2, Fig.14 & ¶0121 - radio condition detection unit 702 of the eNB detects that the radio environment of the UE is unstable ..(ST22).  The EUTRA-CMR transmission unit 706 of the eNB determines to make an instruction to lower the bitrate to be used for transmission of the UE to 9.6 kbps, designates EVS-SWB 9.6 kbps as the EUTRA-CMR, and transmits it to the UE (ST23). Here, (ST22-ST25 in Fig.14) is the first instance/aspects with corresponding first codec with the first codec parameter as explained supra along with Fig.1/Fig.14).

Re. Claims 3, 10 and 17, Hori and Filart teach claims 1, 8 and 15.
Hori also teaches further comprising: providing the first codec parameters to the first endpoint for altering operation of the first codec at the first device at the first endpoint. (Fig.1-2, Fig.14 & ¶0124 - Next, the radio condition detection unit 702 of the eNB detects that the radio environment of the UE is improved (ST26).  The EUTRA-CMR transmission unit 706 of the eNB determines to make an instruction to raise the bitrate to be used for transmission of the UE to 13.2 kbps again, designates EVS-SWB 13.2 kbps as the EUTRA-CMR, and transmits it to the UE (ST27). Here, (ST26-ST29 in Fig.14) is the second instance/aspects with corresponding second codec with the second codec parameter as explained supra along with Fig.1/Fig.14).


Re. Claims 4, 11 and 18, Hori and Filart teach claims 1, 8 and 15.
Hori further teaches further comprising: performing a lookup in a database to determine the first RF conditions and the second RF conditions. (Fig.1-2, Fig.6-7 & ¶0087 - Based on a default policy index that each operator has and congestion of the radio access network, a state of congestion alleviation or a state of the radio environment of each UE detected by the radio condition detection unit 702, a policy index determination unit 703 determines a policy index for each of the UEs 100, 102 and notifies the respective UEs 100, 102 of the determined policy index.  Every time the policy index for the respective UEs 100, 102 is changed because of the change in the radio condition detected by the radio condition detection unit 702 (Here, change in radio condition as detected by eNB at ST22 in Fig. 14, refers to first RF condition and change in radio condition as detected by eNB at ST26 in Fig. 14, refers to second RF condition), the policy index determination unit 703 may notify the UEs 100, 102 of the changed policy index. Fig.8A-B & ¶0070 - A policy list storage unit 602 stores at least one policy of each of multiple operators, the policy including a codec mode supported by each operator. …the policy list storage unit 602 stores lists of policies of the operators (policy list).  FIGS. 8A and 8B are examples of the policy list of each operator that the policy list storage unit 602 stores.  FIG. 8A illustrates an example in which policy lists of operators 1 to n are stored while FIG. 8B illustrates a policy list of one operator (operator k) out of the policy lists illustrated in FIG. 8A.  Each policy in the policy lists is associated with an index indicating that policy (policy index)).

    PNG
    media_image4.png
    525
    483
    media_image4.png
    Greyscale


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hori, in view of Filart, further in view of  Chang et al. (2020/0305028), Chang hereinafter.   

Re. Claims 5, 12 and 19, Hori and Filart teach claims 1, 8 and 15.
Yet, Hori and Filart do not expressly teach wherein the first RF conditions include RF conditions of an uplink signal from the first device to a base station at the first endpoint.

However, in the analogous art, Chang explicitly discloses wherein the first RF conditions include RF conditions of an uplink signal from the first device to a base station at the first endpoint. (Fig.1/Fig.3 & ¶0033 - first UE device 106 provides, via signal 302, codec rate information, as well as one or more additional codec rate related parameters, to base station 102. …. content of signal 302, signal 302 is sent, in this example, as an uplink signal 116 to base station 102. Fig.1/Fig.3 & ¶0036 - First UE device 106 transmits signal 308 as an uplink signal 116 to base station 102.  Signal 308 confirms the codec rate change was implemented (e.g., accepted) by first UE device 106).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hori’s invention of a codec mode switching method for switching a codec mode in accordance with congestion of a radio access network to which the terminal is to connect  and  Filart’s invention of network core facilitating terminal interoperation to include Chang’s invention of rate adaptation in a radio access network,  because it  provides a flexible and efficient codec modification mechanism to combat against varying radio conditions in a radio access network. (¶0002-¶0004, Chang) 


Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hori, in view of Filart, further in view of Wang et al. (2017/0346954), Wang hereinafter.   

Re. Claims 6, 13 and 20, Hori and Filart teach claims 1, 8 and 15.
Yet, Hori and Filart do not expressly teach wherein the first RF conditions include RF conditions of a downlink signal from a base station to the first device at the first endpoint.
However, in the analogous art, Wang explicitly discloses wherein the first RF conditions include RF conditions of a downlink signal from a base station to the first device at the first endpoint. (Fig.1/Fig.2A & ¶0003 - As a communication bandwidth gradually increases, users impose an increasingly high requirement for voice quality and immersive experience. Fig.1/Fig.2A & ¶0099 - 204.  After combining the first voice decoded signal and the bandwidth extension voice decoded signal, the network device performs voice coding processing to obtain a second voice coded signal. Fig.1/Fig.2A & ¶0101 - 205.  The network device sends the second voice coded signal to a second terminal that establishes a call connection to the first terminal. Fig.1/Fig.2A & ¶0103 - The network device … may be, … a base station. Fig.1/Fig.2A & ¶0105 - The network device performs, by using the voice decoding parameter, virtual bandwidth extension processing to obtain a bandwidth extension voice decoded signal corresponding to the first voice decoded signal.  Then, after combining the first voice decoded signal and the bandwidth extension voice decoded signal, the network device performs voice coding processing to obtain a second voice coded signal, and then sends the second voice coded signal to a second terminal supporting a relatively wide bandwidth.  … a downlink voice coded signal of the second terminal supporting a relatively wide bandwidth can better match a maximum frequency bandwidth support capability of the second terminal, so that the second terminal supporting a relatively wide bandwidth can enjoy a voice signal bandwidth service that matches the maximum frequency bandwidth support capability of the second terminal).

















Claims 7 and  14  are rejected under 35 U.S.C. 103 as being unpatentable over Hori, in view of Filart, further in view of Xin et al. (2019/0253931), Xin hereinafter,  further in view of Fujishiro et al. (2019/0037001), Fujishiro hereinafter.   

Re. Claims 7 and  14, Hori and Filart teach claims 1 and  8.
Yet, Hori and Filart do not expressly teach further comprising: sending, by the network device, the first codec parameters to a base station serving the first device at the first endpoint, wherein the base station uses the first codec parameters to adjust a first modulation coding scheme (MCS) and a first transport block size (TBS) for optimal RF link reliability at the first device.
However, in the analogous art, Xin explicitly discloses sending, by the network device, the first codec parameters to a base station serving the first device at the first endpoint (Fig.2-9 & ¶0011 - radio channel quality requirement information includes at least one of: service type indication information of the service, codec information of the service, a codec information list of the UE, and the terminal type information of the UE, and the codec information list of the UE includes codec information supported by both the UE and the service application server (P-CSCF, ATCF, S-CSCF, or SCC AS, see ¶0090)  .  The access network device (an eNB, see ¶0090) may determine, based on the radio channel quality requirement information of the service, whether the radio channel quality of the cell in which the UE is located meets the radio channel quality requirement corresponding to the radio channel quality requirement information of the service, and send the notification message to the service application server (P-CSCF, ATCF, S-CSCF, or SCC AS, see ¶0090) when the radio channel quality of the cell in which the UE is located does not meet the radio channel quality requirement corresponding to the radio channel quality requirement information of the service. ¶0017 - codec information of the service includes codec type information of the service and codec mode set information of the service. Fig.2-9 & ¶0090 - After receiving an invite message for establishing a VoLTE voice service for the UE, the service application server (for example, the P-CSCF, the ATCF, the S-CSCF, or the SCC AS) may send a service establishment request message (which contains radio channel quality requirement information of a service to be executed by a UE, the radio channel quality requirement information of a service further contains codec information of a service, codec information list, etc. see ¶0011 & ¶0022) to the access network device (for example, an eNB).  The service establishment request is used to request the access network device (for example, the eNB) to allocate a radio network resource to the VoLTE voice service).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hori’s invention of a codec mode switching method for switching a codec mode in accordance with congestion of a radio access network to which the terminal is to connect  and  Filart’s invention of network core facilitating terminal interoperation to include Xin’s invention of a system and a method for establishing VoLTE services in different RF conditions, because it  enables network access device to adjust code mode set information of services related to radio channel quality of serving cells in which user devices are located . (Abstract, ¶0011/¶0017, Xin).
Yet, Hori,  Filart and Xin  do not expressly teach wherein the base station uses the first codec parameters to adjust a first modulation coding scheme (MCS) and a first transport block size (TBS) for optimal RF link reliability at the first device.
However, in the analogous art, Fujishiro explicitly discloses wherein the base station uses the first codec parameters to adjust a first modulation coding scheme (MCS) and a first transport block size (TBS) for optimal RF link reliability at the first device. (¶0008 - A base station .. comprises a controller configured to assist or control a codec adaptation of a radio terminal. ..The controller, based on the radio quality parameter, transmits, to the radio terminal, information indicating a minimum guaranteed bit rate, or information indicating a codec mode and/or a codec rate. Fig.1/Fig.4 & ¶0051 -  The MAC layer of the eNB 200 includes a scheduler that determines a transport format of an uplink and a downlink (a transport block size and a modulation and coding scheme (MCS)) and a resource block to be assigned to the UE 100. ¶0066 - The eNB 200 can acquire a radio quality parameter of the UE 100 in the RRC connected mode through a measurement report and/or a CSI (Channel State Information) report. Thus, the eNB 200 may, in consideration of the radio quality of the UE 100, decide the appropriate codec mode and/or codec rate for the additional bearer. Fig.6 & ¶0098 - In step S111, the eNB 200, based on the radio quality parameter report, decides the minimum guaranteed bit rate, or the codec mode and/or the codec rate).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hori’s invention of a codec mode switching method for switching a codec mode in accordance with congestion of a radio access network to which the terminal is to connect  and  Filart’s invention of network core facilitating terminal interoperation and  Xin’s invention of a system and a method for establishing VoLTE services in different RF conditions to include Filart’s invention of network core facilitating terminal interoperation to include Fujishiro’s invention of a radio terminal to perform codec adaptation based on assistance or control by a base station such as “eNB-controlled Codec Adaptation”, because it  acquires radio quality parameter information of terminal devices by base stations irrespective of RRC connection modes. (Abstract, ¶0063/¶0067, Fujishiro ).

Response to Arguments
Examiner acknowledges applicant’s amendments to  independent claims 1, 8 and 15 along with dependent claims 3-6, 10-13 and 17-20.

Applicant's arguments filed on 12/23/2021 have been fully considered but they are not persuasive.  

Regarding remarks in page 11 for independent claims 1, 8 and 10, applicant argues that Hori’s reference ([Wingdings font/0xF3] 2019/0007464) do not teach or suggest that the clamed feature of those independent claims, such as, the balancing of the codec parameters at the UE is not associated with a triggering event, see line 9:11 in page 11; later, at the end of the same page, the applicant reiterates that Hori does not disclose or suggest that the altering operations of codec associated with UEs as mentioned in Hori’s reference, is not associated with any triggering events.
Examiner  respectfully disagrees with the applicant. The definition of the triggering events as per the instant application is defined in ¶0058 along with Fig. 7A-B, “The exemplary process of FIGS. 7A and 7B may be executed upon the set-up/initiation of any call or session, may be executed at periodic intervals during an ongoing call or session, or may be executed during an ongoing call or session due to the occurrence of one or more specified triggering events. For example, if RF conditions change at one or both call/session endpoints associated with an ongoing call/session, then the exemplary process of FIGS. 7A and 7B may be executed to adjust codec parameters based on the changed endpoint RF conditions“. In other words, adjustment of codec parameters depends on the RF conditions (or radio conditions) associated with user devices at two ends of a call session, any change in the RF condition associated with user devices at two ends of a call session would trigger adjustment of codec parameters, that is, a change of RF condition is termed as  triggering event. 
Similarly, Hori discloses in ¶0026, “the techniques disclosed here feature a terminal according to an aspect of the present disclosure adopts a configuration including: a codec mode request reception unit that receives a codec mode request including a codec mode that is determined by a base station in accordance with a radio condition of the terminal; a mode switching notification unit that notifies an encoder of switching to the codec mode included in the received codec mode request; and a mode switching acknowledgement unit that transmits a response message to the base station when acknowledging that the encoder switches the codec mode”, continues in ¶0027,   “..it is possible to appropriately switch a codec or a codec mode in accordance with a radio condition of a UE.”  
 Hori further discloses in ¶0121, “radio condition detection unit 702 of the eNB detects that the radio environment of the UE is unstable (i.e., RF condition surrounding the UE (100/102, Fig.1/Fig.14) is suddenly changed) ….. (ST22).  The EUTRA-CMR transmission unit 706 of the eNB determines to make an instruction to lower the bitrate to be used for transmission of the UE to 9.6 kbps, designates EVS-SWB 9.6 kbps as the EUTRA-CMR, and transmits it to the UE (ST23)” . That is, RF condition surrounding the UE  (100/102, Fig.1/Fig.14) suddenly gets deteriorated (i.e., First RF condition), as detected by serving eNB  (104/106, Fig.1/Fig.14), the serving eNB (104/106, Fig.1/Fig.14) instructs to adjust the bitrate to be used for the impacted UE  (100/102, Fig.1/Fig.14)  by sending a command in lowering the bitrate from 13.2kbps (e.g., EVS 13.2 kbps to  EVS 9.6 kbps) to 9.6kbps as instructed in ST23, shown in Fig. 14. Also, see ¶0066/¶0080/¶0086, where, the detection unit 702 of eNB (i.e., 104/106, Fig.1) detects a deterioration of speech quality of corresponding UE (i.e., 100/106, Fig.1), where the deterioration of speech quality is impacted by the surrounding  radio condition at the correspond location of UE (100/102, Fig.1), instructed by the serving eNB (i.e., 104/106, Fig.1) to change bit rate appropriate to the policy of operator improve the speech quality of the corresponding UE (i.e., 100/106, Fig.1) as impacted by the unstable radio condition at the correspond location of  the impacted UE (i.e., 104/106, Fig.1) . 
As disclosed supra, it is crystal clear that Hori’s reference, clearly discloses a method of changing/switching a codec or codec mode in accordance with a radio condition of  UE (100,102) (a triggering event as per the definition of instant application, at least in ¶0058) , when respective UEs (100,102) are participating in a call session; and a determination of changing/switching  a codec mode is performed by the respective serving eNB (104/106) is shown in Fig.1/Fig.14 along with aforementioned sections, a snapshot of Fig.1/Fig.14, is reproduced below.

    PNG
    media_image2.png
    501
    894
    media_image2.png
    Greyscale






For these reasons, it is maintained that independent claim 1, 8 and 10 are  unpatentable over Hori, in view of  Filart.
As all other dependent claims depend either directly or indirectly from the independent claims 1, 8  and 10,  similar rationale also applies to all respective dependent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/M.S.C./Examiner, Art Unit 2467                                                                                                                                                                                                                                                   
                                                                                                                                                          /HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467